ORDER

PER CURIAM.
Carmen M. Grewe (“plaintiff’) appeals from the judgment entered on a jury verdict in her favor in an action for personal injury against Aimee Lynn Jackson (“defendant”). Plaintiff claims the trial court committed prejudicial error in admitting evidence offered by defendant of plaintiff’s medical bills in that she did not plead the amount of her bills in her petition.
No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their *534information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).